 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   ESTATE OF ARMANDO OSUNA, et al.,                     Case No. 1:18-cv-01240-DAD-SAB

11                   Plaintiffs,                          ORDER REQUIRING PARTIES TO FILE
                                                          DISPOSITIONAL DOCUMENTS
12           v.

13   STANISLAUS COUNTY SHERIFF’S                          (ECF No. 35)
     DEPARTMENT, et al.,
14                                                        THIRTY DAY DEADLINE
                     Defendants.
15

16

17          On November 19, 2019, a notice of settlement was filed informing the Court that the

18 parties have reached settlement resolving this action.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents within thirty (30) days of the date of

22                  entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        November 20, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
